EMPLOYMENT CESSATION AGREEMENT

THIS AGREEMENT (the “Agreement”) is executed on November 15, 2004, and effective
as of October 15, 2004 (the “Effective Date”), by and between ELLIOT F. HAHN,
Ph.D. (“Hahn”) and ANDRX CORPORATION (the “Company”).

RECITALS

WHEREAS, Hahn has been an employee of the Company since February 1993; and

WHEREAS, Hahn previously served, at various times, as the Company’s President
and Chief Executive Officer and as Chairman of the Board of Directors (the
“Board”), and currently serves as a member of the Board, and has the distinction
of Chairman Emeritus; and

WHEREAS, Hahn would like to reduce his daily commitment as an employee of the
Company, and both the Company and Hahn believe that it is in the best interest
of the Company for Hahn to remain as a member of the Board and to continue to
render certain services to the Company as a consultant consistent with the terms
described herein.

AGREEMENT

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
herein, it is hereby agreed as follows:

1. Recitals. The foregoing recitals are true and correct in all respects and are
incorporated herein by reference.

2. General.



  (a)   The Company and Hahn agree that his employment with the Company and any
subsidiaries is hereby terminated, effective as of October 15, 2004. Hahn shall
retain the distinction as Chairman Emeritus in perpetuity.



  (b)   While Hahn remains a member of the Board, he shall (i) receive
$25,000.00 annually, payable in monthly increments of $2,083.33 with the first
payment due on November 15, 2004, and thereafter, on or before, the fifteenth
day of each calendar month commencing December 15, 2004, in lieu of all other
cash compensation for serving on the Board and any of its committees (the “Board
Fee”), (ii) continue to receive health and dental insurance benefits comparable
to what is received by the Company’s most senior employees, and the premiums for
such benefits shall be fully paid by the Company (“Healthcare Benefits”);
(iii) have an office at the Company’s corporate headquarters, (iv) have access
to, and the use of, an administrative assistant, (v) have a reserved parking
space at the Company’s corporate headquarters, and (vi) maintain a Company cell
phone, computer, e-mail account and have access to the Company’s e-mail system.



  (c)   For a period of one year from the Effective Date and any renewals
thereafter, if any, (the “Consulting Term”), Hahn shall provide consulting
services to the Company in exchange for $100,000, payable in monthly increments
of $8,333.33 on November 15, 2004, and thereafter, on or before, the fifteenth
day of each calendar month, commencing December 15, 2004 (the “Consulting Fee”).
The consulting arrangement will be reviewed annually and may be extended by
mutual written agreement of the Company and Hahn. Consulting services
contemplated by the Agreement include, but are not limited to projects as
requested by the Company’s Chief Executive Officer (“CEO”) or President;
provided however, Hahn shall not be required to devote more than 16 hours each
month to the Company, on average, during the Consulting Term for projects
requested by the CEO or President. The Company shall reimburse Hahn for
reasonable properly documented expenses incurred by Hahn in connection with his
consulting obligations, provided Hahn shall first obtain the Company’s consent
to any specific expenditure that exceeds $1,000.00 and for all travel that Hahn
intends to undertake pursuant to his consulting relationship with the Company.



  (d)   Notwithstanding section 2(c) above, in the event of a Change of Control
(as hereinafter defined) whereby Hahn does not serve on the board of the
surviving entity following a Change of Control, Hahn shall continue to be
entitled to the Consulting Fee through the end of the consulting period then in
effect (if any), and shall continue to receive the Board Fee and Healthcare
Benefits until the date which is three years from the date of Hahn’s last
election to the Board, provided however, if the Company changes the terms
(currently three years in a staggered Board format) of its directors, then Hahn
shall receive the Board Fee and Healthcare Benefits to the expiration of that
term.

For purposes of this Agreement, “Change of Control” shall mean: (i) any ‘person’
who (as such term is used in Sections 13(d) and 14(d) of the Exchange Act) is or
becomes the ‘beneficial owner’ (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities representing forty percent (40%) or
more of the combined voting power of the then outstanding securities, (ii) a
merger, consolidation, share exchange, business combination, joint venture or
similar transaction, as a result of which the stockholders of the Company prior
to such transaction hold less than forty percent (40%) of the combined voting
power of the then outstanding securities after giving effect to such
transaction, (iii) any sale, lease, exchange, transfer or other disposition of
all or substantially all of the assets of Company, or (iv) where the Company has
filed a Current Report on Form 8-K reporting under current Item 5.01 (or other
Item if subsequently renumbered or subsequent Item) that a change of control of
the Company has occurred.



  (e)   At the discretion of the Company’s Compensation Committee of the Board,
Hahn shall receive grants of stock option, restricted stock unit or other equity
awards in similar amounts to those received by the Company’s non-employee
directors.



  (f)   On or before January 31 of each calendar year, Company will provide Hahn
with an Internal Revenue Service (“IRS”) Form 1099, reporting those amounts from
the previous calendar year required by IRS to be reported on such a form, based
on Company’s method of accounting.

3. Stock Options. The Company hereby confirms that, notwithstanding the
termination of Hahn’s employment with the Company, all of Hahn’s Stock Option
Agreements and Restricted Stock Unit Agreements with the Company remain in full
force and effect and shall continue to vest according to their vesting
scheduling while Hahn continues to serve as a member of the Board.

4. Communication with Investment Community and Media. Hahn acknowledges that he
is not an authorized Company Spokesperson under the Company’s Public Disclosure
Policy and agrees that he shall not respond to inquiries from the “investment
community” or the media on Company-related matters unless specifically asked or
authorized to do so by the Company’s CEO, President, General Counsel or Chief
Financial Officer.

5. Right to Hire Certain Employees. To the extent Hahn no longer serves on the
Board, Hahn agrees that during the Consulting Term and for a period of one
(1) year thereafter, Hahn shall not, either directly or indirectly, for his own
account or either as agent, board member, servant or employee or as shareholder
of any corporation, or member of any firm, engage, hire, employ or solicit the
employment of any person who at the time of expiration of the Consulting Term
was an employee of the Company or its subsidiaries whose duties required such
employee to be familiar with the operation of the business of the Company or its
subsidiaries. Following a Change of Control whereby Hahn does not serve on the
board of the surviving entity, this Section 5 shall be of no further force and
effect.

6. Notices. All notices, requests, consents and other communications required or
permitted under this Agreement shall be in writing (including electronic
transmission) and shall be (as elected by the person giving such notice) hand
delivered by messenger or courier service (including overnight mail service),
electronically transmitted, or mailed (airmail if international) by registered
or certified mail (postage prepaid), return receipt requested, addressed to:

Elliot F. Hahn, Ph.D.
17201 NE 13th Street
North Miami Beach, FL 33162

And

Andrx Corporation
8151 Peters Road, 4th Floor
Plantation, Florida 33324
Attn: CEO

or to such other address as any party may designate by notice complying with the
terms of this Section. Each such notice shall be deemed delivered (a) on the
date delivered, if by personal delivery or courier; (b) on the date of
transmission with confirmation of receipt, if by electronic transmission; and
(c) on the date three (3) business days following the deposit of the notice in a
U.S. Mail depository (or, if applicable, in an appropriate airmail deposition),
properly addressed and with necessary postage.

7. Jurisdiction and Venue. Any arbitration, civil action or legal proceeding
arising out of or relating to this Agreement shall be brought in the courts of
record in Broward County, Florida. Each party irrevocably consents to the
personal jurisdiction of such court in any such arbitration, civil action or
legal proceeding and waives any objection to the laying of venue of any such
arbitration, civil action or legal proceeding in such court. Service of any
court paper may be effected on such party in such other manner as may be
provided under applicable laws, rules of procedure or local rules.

8. Counterparts. This Agreement may be signed in two counterparts, which
together shall constitute an original instrument.

9. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not effect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

10. Entire Agreement. This Agreement, including the exhibits referred to herein
and which form a part of this Agreement, sets forth all obligations, liabilities
and understandings between the parties to the other pursuant to or arising out
of Hahn’s retirement as an employee and his consulting relationship with the
Company, and supersedes all prior and contemporaneous agreements understandings,
inducements or conditions, express or implied, oral or written, except as herein
contained.

[Signatures Begin on Following Page]

1

IN WITNESS WHEREOF, Hahn and the Company have caused this Agreement to be
executed and delivered as of the Effective Date.

Andrx Corporation

     
By:    /s/ Thomas P. Rice
  _/s/ Elliot F. Hahn, Ph.D._
 
   
Thomas P. Rice, Chief Executive Officer
  Elliot F. Hahn, Ph.D., Chairman Emeritus
 
   

2